Exhibit 10.8

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made as of the 3rd day of July,
2003, is entered into by Environmental Power Corporation, a Delaware corporation
with its principal place of business at One Cate Street, 4th Floor, Portsmouth,
New Hampshire 03801 (the “Company”), and Kamlesh Tejwani, residing at 8 York
Terrace, Short Hills, New Jersey 07078 (the “Executive”).

 

The Company desires to employ the Executive, and the Executive desires to be
employed by the Company. In consideration of the mutual covenants and promises
contained in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the parties to this
Agreement, the parties agree as follows:

 

1. Term of Employment.

 

1.1 Initial Employment Period. Until January 3, 2004 (the “Renewal Date”), the
Executive shall be an “at will” employee of the Company, and either the Company
or the Executive may terminate the Executive’s employment with the Company at
any time for any reason, in which case this Agreement shall terminate (except
for the provisions of Sections 6 and 7, which shall remain in full force and
effect), the Executive will not be entitled to the vesting or exercise, in whole
or in part, of the option described in Section 3.4 of this Agreement, but the
Executive will be paid such amounts as are described in Section 5.2(a) of this
Agreement. The period commencing on the date of this Agreement and ending on the
earlier of January 3, 2004 or the termination of the Executive’s employment with
the Company is referred to as the “Initial Period.”

 

1.2 Renewal Period. Provided that the Executive’s employment by the Company has
not been terminated by either the Company or the Executive prior to the Renewal
Date, the Company hereby agrees to employ the Executive, and the Executive
hereby accepts employment with the Company, upon the terms set forth in this
Agreement, for the period commencing on the Renewal Date and ending on July 3,
2006 (such period, as it may be extended, the “Renewal Period”), unless sooner
terminated in accordance with the provisions of Section 4.

 

2. Title; Capacity. The Executive shall serve as President and Chief Executive
Officer of the Company. The Executive shall be based in New York, New York, but
will spend such time at the Company’s headquarters in Portsmouth, New Hampshire
as may be reasonably necessary to carry out his duties under this Agreement. The
Executive shall be subject to the supervision of, and shall have such authority
as is delegated to the Executive by, the Board of Directors of the Company (the
“Board”) or its designee.

 

The Executive hereby accepts such employment and agrees to undertake the duties
and responsibilities inherent in such position and such other duties and
responsibilities as the Board or its designee shall from time to time assign to
the Executive, provided that such additional duties and responsibilities are
reasonably consistent with the duties and responsibilities of similarly-situated
executives of companies comparable to the Company. The Executive agrees to
devote his entire business time, attention and energies to the business and
interests of the



--------------------------------------------------------------------------------

Company during the Initial Period and the Renewal Period. The Executive agrees
to abide by the rules, regulations, instructions, personnel practices and
policies of the Company and any changes therein which may be adopted from time
to time by the Company.

 

Promptly following the execution of this Agreement by the Company and the
Executive, the Executive shall be appointed to the Board of Directors of the
Company. In addition, at each meeting of the stockholders of the Company held
for the purposes of electing directors after the commencement of the Renewal
Period, the Company will cause the Executive to be nominated to stand for
election as a director of the Company at such meeting, provided the Executive is
then serving as the Company’s Chief Executive Officer.

 

3. Compensation and Benefits.

 

3.1 Salary. The Company shall pay the Executive, in periodic installments in
accordance with the Company’s customary payroll practices, an annual base salary
of $225,000 for the one-year period commencing on the date of this Agreement.
Such salary shall be subject to increase but not decrease thereafter as
determined by the Board in its sole discretion.

 

3.2 Fringe Benefits. The Executive shall be entitled to participate in all bonus
and benefit programs that the Company establishes and makes available to its
Executives, if any, to the extent that Executive’s position, tenure, start date,
salary, age, health and other qualifications make him eligible to participate,
including, but not limited to, medical and pension benefits and an automobile
allowance. The Executive shall be entitled to four (4) weeks paid vacation per
year, to be taken at such times as may be approved by the Board or its designee.

 

3.3 Reimbursement of Expenses. The Company shall reimburse the Executive for all
reasonable travel, entertainment and other expenses incurred or paid by the
Executive in connection with, or related to, the performance of his duties,
responsibilities or services under this Agreement, in accordance with policies
and procedures, and subject to limitations, adopted by the Company from time to
time.

 

3.4 Options. Promptly upon the execution of this Agreement, the Company shall
execute and deliver to the Executive a stock option agreement, substantially in
the form attached to this Agreement as Exhibit A (the “Option”). The Option will
not be an “incentive stock option” as defined in Section 422 of the Internal
Revenue Code of 1986, as amended. The Company will register the shares of Common
Stock underlying such Option with the Securities and Exchange Commission.

 

3.5 Withholding. All salary, bonus and other compensation payable to the
Executive shall be subject to applicable withholding taxes.

 

4. Termination of Employment. After the commencement of the Renewal Period, the
employment of the Executive by the Company pursuant to this Agreement shall
terminate upon the occurrence of any of the following:

 

4.1 Expiration of the Renewal Period.

 

- 2 -



--------------------------------------------------------------------------------

4.2 At the election of the Company, for Cause (as defined below), immediately
upon written notice by the Company to the Executive, which notice shall identify
the Cause upon which the termination is based. For the purposes of this Section
4.2, “Cause” shall mean (a) a good faith finding by the Company that (i) the
Executive has failed to perform in a satisfactory manner his reasonably assigned
duties for the Company or (ii) the Executive has engaged in dishonesty, gross
negligence or willful misconduct, or committed any violation of the Company’s
written policies or procedures, or (b) the conviction of the Executive of, or
the entry of a pleading of guilty or nolo contendere by the Executive to, any
crime involving moral turpitude or any felony. In the event that any allegation
is made against the Executive which, if proven true, would constitute grounds
for termination of Cause pursuant to this Section 4.2, the Company may suspend
the Executive with or without pay, at the election of the Company, pending an
investigation of such allegation.

 

4.3 At the election of the Executive, for Good Reason (as defined below),
immediately upon written notice by the Executive to the Company, which notice
shall identify the Good Reason upon which the termination is based. For the
purposes of this Section 4.3, “Good Reason” for termination shall mean (i) a
material adverse change in the Executive’s title, authority, duties or
compensation, or any requirement that the Executive report to anyone other than
the Board of Directors, any committee of the Board of Directors or the Chairman,
in each case without the prior consent of the Executive, (ii) the requirement of
the Executive to relocate to a location outside the New York metropolitan area,
or (iii) a material breach by the Company of the terms of this Agreement, which
breach is not remedied by the Company within 10 days following written notice
from the Executive to the Company notifying it of such breach.

 

4.4 Upon the death or disability of the Executive. As used in this Agreement,
the term “disability” shall mean the inability of the Executive, due to a
physical or mental disability, for a period of 120 days, whether or not
consecutive, during any 360-day period to perform the services contemplated
under this Agreement, with or without reasonable accommodation as that term is
defined under state or federal law. A determination of disability shall be made
by a physician chosen by the Executive and reasonably satisfactory to the
Company, provided that if the Company does not agree with the Executive’s choice
of physician, the Executive and the Company shall each select a physician and
these two together shall select a third physician, whose determination as to
disability shall be binding on all parties.

 

4.5 At the election of either party, upon not less than thirty (30) days’ prior
written notice of termination.

 

5. Effect of Termination.

 

5.1 At-Will Employment. If the Renewal Period expires pursuant to Section 1.2 of
this Agreement, then, unless the Company notifies the Executive to the contrary,
the Executive shall continue his employment on an at-will basis following the
expiration of the Renewal Period. Such at-will employment relationship may be
terminated by either party at any time and shall not be governed by the terms of
this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

5.2 Payments Upon Termination.

 

(a) In the event that the Executive’s employment is terminated pursuant to
Section 1.1 or, after the commencement of the Renewal Period, (i) pursuant to
4.1 or 4.2, (ii) by the Executive pursuant to Section 4.5 or (iii) after the
expiration of the Renewal Period, the Company shall pay to the Executive the
compensation and benefits otherwise payable to him under Sections 3.1 and 3.2
through the last day of his actual employment by the Company.

 

(b) In the event that, after the commencement, but before the expiration, of the
Renewal Period, the Executive’s employment is terminated (i) by the Executive
pursuant to Section 4.3, (ii) pursuant to Section 4.4 or (iii) by the Company
pursuant to Section 4.5, the Company shall continue to pay to the Executive his
salary as in effect on the date of termination and the amount of the annual
bonus paid to him for the fiscal year immediately preceding the date of
termination (payable in annualized monthly installments) and continue to provide
to the Executive the other benefits owed to him under Section 3.2 (to the extent
such benefits can be provided to non-employees) until the earlier of (i) the
date twelve (12) months after the date of termination or (ii) the date upon
which the Renewal Period would otherwise have expired. The payment to the
Executive of the amounts payable under this Section 5.2(b) shall (x) be
contingent upon the execution by the Executive of a release in a form reasonably
acceptable to the Company and (y) constitute the sole remedy of the Executive in
the event of a termination of the Executive’s employment in the circumstances
set forth in this Section 5.2(b).

 

5.3 Survival. The provisions of Sections 5.3(b), 6 and 7 shall survive the
termination of this Agreement.

 

6. Non-Competition and Non-Solicitation.

 

6.1 Restricted Activities. While the Executive is employed by the Company and
for a period of one (1) year after the termination or cessation of such
employment for any reason, the Executive will not directly or indirectly:

 

(a) Engage in any business or enterprise (whether as owner, partner, officer,
director, employee, consultant, investor, lender or otherwise, except as the
holder of not more than 1% of the outstanding stock of a publicly-held company)
that is competitive with the Company’s business, including but not limited to
any business or enterprise that develops, manufactures, markets, licenses, sells
or provides any product or service that competes with any product or service
developed, manufactured, marketed, licensed, sold or provided, or planned to be
developed, manufactured, marketed, licensed, sold or provided, by the Company or
any of its subsidiaries while the Executive was employed by the Company; or

 

(b) Either alone or in association with others (i) solicit, or permit any
organization directly or indirectly controlled by the Executive to solicit, any
employee of the Company to leave the employ of the Company, or (ii) solicit for
employment, hire or engage as an independent contractor, or permit any
organization directly or indirectly controlled by the Executive to solicit for
employment, hire or engage as an independent contractor, any person who was
employed by the Company at any time during the term of, or at the time of the
termination or cessation of, the Executive’s employment with the Company;
provided, that this clause (ii) shall not apply to the solicitation, hiring or
engagement of any individual whose employment with the Company has been
terminated for a period of six (6) months or longer.

 

- 4 -



--------------------------------------------------------------------------------

6.2 Extension. If the Executive violates the provisions of Section 6.1, the
Executive shall continue to be bound by the restrictions set forth in Section
6.1 until a period of one (1) year has expired without any violation of such
provisions.

 

6.3 Interpretation. If any restriction set forth in Section 6.1 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

 

6.4 Equitable Remedies. The restrictions contained in this Section 6 are
necessary for the protection of the business and goodwill of the Company and are
considered by the Executive to be reasonable for such purpose. The Executive
agrees that any breach of this Section 6 is likely to cause the Company
substantial and irrevocable damage which is difficult to measure. Therefore, in
the event of any such breach or threatened breach, the Executive agrees that the
Company, in addition to such other remedies which may be available, shall have
the right to obtain an injunction from a court restraining such a breach or
threatened breach and the right to specific performance of the provisions of
this Section 6 and the Executive hereby waives the adequacy of a remedy at law
as a defense to such relief.

 

7. Proprietary Information and Developments.

 

7.1 Proprietary Information.

 

(a) The Executive agrees that all information, whether or not in writing, of a
private, secret or confidential nature concerning the Company’s business,
business relationships or financial affairs (collectively, “Proprietary
Information”) is and shall be the exclusive property of the Company. By way of
illustration, but not limitation, Proprietary Information (i) may include
inventions, products, processes, methods, techniques, formulas, compositions,
projects, developments, plans, research data, financial data, personnel data,
computer programs, customer and supplier lists, and contacts at or knowledge of
lenders, contractors and customers or prospective customers of the Company and
(ii) shall include any information that would be deemed to be subject to the
confidentiality provisions of that certain Technology Licensing Agreement, dated
May 12, 2000, between Microgy Cogeneration Systems, Inc. and Danish Biogas
Technology, A.S., as such agreement may be amended from time to time. The
Executive will not disclose any Proprietary Information to any person or entity
other than employees of the Company or use the same for any purposes (other than
in the performance of his duties as an Executive of the Company) without written
approval by the Chairman of the Board of Directors, either during or after his
employment with the Company, unless and until such Proprietary Information has
become public knowledge without fault by the Executive.

 

(b) The Executive agrees that all files, letters, memoranda, reports, records,
data, sketches, drawings, laboratory notebooks, program listings, or other
written, photographic, or other tangible material containing Proprietary
Information, whether created by the Executive

 

- 5 -



--------------------------------------------------------------------------------

or others, which shall come into his custody or possession, shall be and are the
exclusive property of the Company to be used by the Executive only in the
performance of his duties for the Company. All such materials or copies thereof
and all tangible property of the Company in the custody or possession of the
Executive shall be delivered to the Company, upon the earlier of (i) a request
by the Company or (ii) termination of his employment. After such delivery, the
Executive shall not retain any such materials or copies thereof or any such
tangible property.

 

(c) The Executive agrees that his obligation not to disclose or to use
information and materials of the types set forth in paragraphs (a) and (b)
above, and his obligation to return materials and tangible property, set forth
in paragraph (b) above, also extends to such types of information, materials and
tangible property of customers of the Company or suppliers to the Company or
other third parties who may have disclosed or entrusted the same to the Company
or to the Executive.

 

7.2 Developments.

 

(a) The Executive will make full and prompt disclosure to the Company of all
inventions, improvements, discoveries, methods, developments and works of
authorship, whether copyrightable, patentable or not, which are created, made,
conceived or reduced to practice by him or under his direction or jointly with
others during his employment by the Company, whether or not during normal
working hours or on the premises of the Company (all of which are collectively
referred to in this Agreement as “Developments”).

 

(b) The Executive agrees to assign and does hereby assign to the Company (or any
person or entity designated by the Company) all his right, title and interest in
and to all Developments and all related patents, patent applications, copyrights
and copyright applications. However, this paragraph (b) shall not apply to
Developments which do not relate to the business or research and development
conducted or planned to be conducted by the Company at the time such Development
is created, made, conceived or reduced to practice and which are made and
conceived by the Executive not during normal working hours, not on the Company’s
premises and not using the Company’s tools, devices, equipment or Proprietary
Information. The Executive understands that, to the extent this Agreement shall
be construed in accordance with the laws of any state which precludes a
requirement in an Executive agreement to assign certain classes of inventions
made by an Executive, this paragraph (b) shall be interpreted not to apply to
any invention which a court rules and/or the Company agrees falls within such
classes. The Executive also hereby waives all claims to moral rights in any
Developments.

 

(c) The Executive agrees to cooperate fully with the Company, both during and
after his employment with the Company, with respect to the procurement,
maintenance and enforcement of copyrights, patents and other intellectual
property rights (both in the United States and foreign countries) relating to
Developments. The Executive shall sign all papers, including, without
limitation, copyright applications, patent applications, declarations, oaths,
formal assignments, assignments of priority rights, and powers of attorney,
which the Company may deem necessary or desirable in order to protect its rights
and interests in any Development. The Executive further agrees that if the
Company is unable, after reasonable effort, to secure the signature of the
Executive on any such papers, any executive officer of the Company shall be
entitled to execute any such papers as the agent and the attorney-in-fact of the
Executive, and the

 

- 6 -



--------------------------------------------------------------------------------

Executive hereby irrevocably designates and appoints each executive officer of
the Company as his agent and attorney-in-fact to execute any such papers on his
behalf, and to take any and all actions as the Company may deem necessary or
desirable in order to protect its rights and interests in any Development, under
the conditions described in this sentence.

 

7.3 Equitable Remedies. The restrictions contained in this Section 7 are
necessary for the protection of the business and goodwill of the Company and are
considered by the Executive to be reasonable for such purpose. The Executive
agrees that any breach of this Section 7 is likely to cause the Company
substantial and irrevocable damage which is difficult to measure. Therefore, in
the event of any such breach or threatened breach, the Executive agrees that the
Company, in addition to such other remedies which may be available, shall have
the right to obtain an injunction from a court restraining such a breach or
threatened breach and the right to specific performance of the provisions of
this Section 7 and the Executive hereby waives the adequacy of a remedy at law
as a defense to such relief.

 

8. Other Agreements. The Executive represents that his performance of all the
terms of this Agreement and the performance of his duties as an Executive of the
Company do not and will not breach any agreement with any prior employer or
other party to which the Executive is a party (including without limitation any
nondisclosure or non-competition agreement). Any agreement to which the
Executive is a party relating to nondisclosure, non-competition or
non-solicitation of employees or customers is listed on Schedule I attached
hereto.

 

9. Miscellaneous.

 

9.1 Notices. Any notices delivered under this Agreement shall be deemed duly
delivered four business days after it is sent by registered or certified mail,
return receipt requested, postage prepaid, or one business day after it is sent
for next-business day delivery via a reputable nationwide overnight courier
service, in each case to the address of the recipient set forth in the
introductory paragraph hereto. Either party may change the address to which
notices are to be delivered by giving notice of such change to the other party
in the manner set forth in this Section 9.1.

 

9.2 Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

 

9.3 Entire Agreement. This Agreement constitute the entire agreement between the
parties and supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter of this Agreement.

 

9.4 Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.

 

9.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without reference to the
conflicts of laws provisions thereof). The Company and the Executive each hereby
irrevocably waive any right to a trial by jury in any action, suit or other
legal proceeding arising under or relating to any provision of this Agreement.

 

- 7 -



--------------------------------------------------------------------------------

9.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to the Company’s assets or business, provided, however,
that the obligations of the Executive are personal and shall not be assigned by
him. Notwithstanding the foregoing, if the Company is merged with or into a
third party which is engaged in multiple lines of business, or if a third party
engaged in multiple lines of business succeeds to the Company’s assets or
business, then for purposes of Section 6.1(a), the term “Company” shall mean and
refer to the business of the Company as it existed immediately prior to such
event and as it subsequently develops and not to the third party’s other
businesses.

 

9.7 Waivers. No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

 

9.8 Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

 

9.9 Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

 

THE EXECUTIVE ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

THE COMPANY:

ENVIRONMENTAL POWER CORPORATION

By:

 

/s/Joseph E. Cresci

--------------------------------------------------------------------------------

Title: Chairman

THE EXECUTIVE:

 /s/Kamlesh Tejwani

--------------------------------------------------------------------------------

Kamlesh Tejwani

 

- 8 -



--------------------------------------------------------------------------------

SCHEDULE I

 

Prior Agreements

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT A

 

Form of Option